467 So. 2d 400 (1985)
Sidney FRANKS, Appellant,
v.
STATE of Florida, Appellee.
No. 84-410.
District Court of Appeal of Florida, Fourth District.
March 27, 1985.
Rehearing and/or Certification of Question Denied May 8, 1985.
Richard L. Jorandby, Public Defender and Ellen Morris, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The dispositive issue on appeal is whether the Supreme Court's ruling in State v. Neil, 457 So. 2d 481 (Fla. 1984), applies to cases tried before September 27, 1984, (the date of Neil's issuance). Relying on the Supreme Court's decision in Andrews v. State, 459 So. 2d 1018 (Fla. 1984) (applying Neil to a case tried before Sept. 27, 1984), *401 we join the Third District and hold "that Neil governs so-called `pipeline' cases such as this one, in which the issue was properly preserved below and which was pending when Neil was decided." Jones v. State, 466 So. 2d 301 (Fla. 3d DCA 1985).
Reversed and remanded for new trial.
GLICKSTEIN and HURLEY, JJ., and GOLDMAN, MURRAY, Associate Judge, concur.